EXAMINER’S COMMENT

Information Disclosure Statement
	Applicant filed an IDS on 3 March 2021.  It has been reviewed and does not affect patentability of the invention herein claimed.
Applicant filed an IDS on 27 July 2020.  It has been reviewed and does not affect patentability of the invention herein claimed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Vaughan on 6 February 2020.

Only the following amendments are amended to the entered claims of 24 December 2019, as follows:

In Claim 1, line 25 of the filed claim is amended to “guide such that the first protrusion passes by the second”.

cancelled.

In Claim 26, line 20 of the filed claim is amended to “on an external circumferential surface of the electrode passes by the second protrusion”.

In Claim 31, line 20 of the filed claim is amended to “provided on an external circumferential surface of the insulation guide passes by the”.

In Claim 41, line 20 of the filed claim is amended to “insulation guide into the hold of the nozzle such that the fourth protrusion passes by the”.

In Claim 42, line 27 of the filed claim is amended to “insulation guide into the hole of the nozzle such that the fourth protrusion passes by the”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 11-24, 26, 27, 29-39 and 41-42 are allowed.
Applicant’s arguments are persuasive.  Specifically, Applicant argues that the relative dimensions (e.g., the internal and external diameters) of the protrusions of the electrode and second protrusion of the insulation guide as now recited in claim 1 are such that the recited manner of coupling the parts is a specific way of interlocking, (i.e. having certain protrusions of one part pass by protrusions of an opposite facing part to as the Yamaguchi references use, for instance).   For example, it is necessary to insert the tip end of the electrode into the opening at the base end of the insulation guide and force the electrode and the insulation Page 17 of 20Appl. No. 15/325,223Amendment dated December 24, 2019Reply to Office Action of October 1, 2019guide together such that the protrusion of the insulation guide slides over the protrusion of the electrode and snaps into place between the protrusion and the flange of the electrode (Remarks, p. 17-18). 
The closest prior art of Laurisch, Yamaguchi ‘092, and Yamaguchi ‘346 do not disclose such interlocking structures between the coupling portions in their electrodes, insulation guides, or nozzles.  It is these structures that enables the electrode and the insulation guide and the insulation guide and the nozzle to be press fitted together (Remarks, p. 18).  Laurisch and Yamaguchi generally teach surfaces and protrusions in their elements (i.e. electrodes, insulation guides, and nozzles) but do not teach the protrusions create coupling portions specifically situated in certain geometries to create interlocking features between the elements. Independent claims 1 and 42 positively recite the electrode to be interlocked with the insulation guide to be interlocked with the nozzle.  Independent claims 26 and 32, one claiming an insulation guide having an electrode and a nozzle, and one claiming a nozzle having an insulation guide, respectively, when considered in the context of the application as a whole, and given the very specific coupling surfaces recited on each of the elements configured to be coupled to surfaces of opposite facing elements, these claims are also in condition for allowance and are not obvious over the prior art, or the closest prior art of Laurisch and Yamaguchi.  
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761